        Case 1:10-cr-00905-LTS Document 2341 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES,
                                                           No. 10 Cr. 905 (LTS)
                      Plaintiff,
                                                           ORDER
              -against-

ARIEL PENA,

                      Defendants.


              The Court has received Defendant Pena’s motion for a recommendation regarding

the length of his placement in a Residential Re-entry Center. (Docket Entry No. 2340.)

              The Government’s response to Defendant Pena’s motion must be submitted by

Oct. 2, 2020, and any reply must be submitted by Oct. 23, 2020.

              SO ORDERED.

Dated: New York, New York

       September 21, 2020

                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




PENA - RCC SCHD ORD.DOCX                       VERSION SEPTEMBER 21, 2020                 1
